DETAILED ACTION
	The instant Application is a domestic application filed 04 June 2021, which is a continuation of US Application No. 16/229,338 (now US Patent No. 11,026,960), filed 21 December 2018, and is a continuation of US Application No. 14/782,521 (now US Patent No. 10,201,554), filed 16 February 2016, which is a national stage entry of PCT/US14/32942, filed 04 April 2014, which claims priority to US Provisional Application No. 61/809,110, filed 05 April 2013.
	Claims 1, 30 and 33-61 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Present claim 49 is directed to a structure  that appears like claim 43, except that it lacks any OR1 group at the C1 position of the carbohydrate ring. Claim 49 depends from claim 33, which contains an OR1 group at the C1 position of the carbohydrate ring. Thus, claim 49 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 30 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priebe (US 2012/0276108, published November 2012, cited in IDS submitted 14 October 2021; hereinafter referred to as the ‘108 Publication).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
The ‘108 Publication teaches a method of treatment of a proliferative dermatological disease (claim 2) comprising administering to a patient a composition comprising a compound of structural formula II: 
    PNG
    media_image1.png
    126
    119
    media_image1.png
    Greyscale
(claim 3). The ‘108 Publication teaches R4 and R5 are selected from hydrogen and F (claims 3 and 4). The ‘108 Publication teaches R14, R15, R16 and R17 are selected from the group consisting of hydrogen, COCH3, COCH2CH3, and COCH2CH2CH3 (claim 3). The ‘108 Publication teaches treating various skin cancers (paragraphs [0019]-[0027] and [0050]). The ‘108 Publication teaches exemplary diester at the C3/C6 (correspond to instant R2/R4) for treating cancer (claims 15, 29, and 43). 
Thus, the disclosure of the ‘108 Publication anticipates claims 1, 30 and 33 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 30, 33-48 and 50-61 are rejected under 35 U.S.C. 103 as being obvious over Priebe (US 2012/0276108, published November 2012, cited in IDS submitted 14 October 2021; hereinafter referred to as the ‘108 Publication) in view of Priebe et al. (US 6,670,330, cited in IDS submitted 14 October 2021; hereinafter referred to as the ‘330 Patent).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes as prior art under 35 U.S.C. 102(a)(2). 
The ‘108 Publication teaches a method of treatment of a proliferative dermatological disease (claim 2) comprising administering to a patient a composition comprising a compound of structural formula II: 
    PNG
    media_image1.png
    126
    119
    media_image1.png
    Greyscale
(claim 3). The ‘108 Publication teaches R4 and R5 are selected from hydrogen and F (claims 3 and 4). The ‘108 Publication teaches R14, R15, R16 and R17 are selected from the group consisting of hydrogen, COCH3, COCH2CH3, and COCH2CH2CH3 (claim 3). The ‘108 Publication teaches treating various skin cancers (paragraphs [0019]-[0027] and [0050]). The ‘108 Publication teaches exemplary diester at the C3/C6 (correspond to instant R2/R4) for treating cancer (claims 15, 29, and 43). 
The ‘108 Publication does not expressly disclose the structural isomers of present claims 36, 37, 38, 39, 40, 43-61. 
The ‘330 Patent teaches 2-deoxyglucose (DG) and derivatives are glycolytic inhibitors, and can be used to treat solid tumors (abstract). The '330 Patent teaches preparing lipophilic analogues of 2-DG to increase their uptake in cells, wherein the analogues include esters of 2-DG (col. 4, lines 10-39). The '330 Patent teaches the structures of inhibitors includes 6-O-esters of 2-DG (compounds 26-28), 4-O-esters of 2-DG (compounds 29-31), 3-O-esters of 2-DG (compounds 32-34) and 1-O-esters of 2-DG (compounds 35-37): 
    PNG
    media_image2.png
    146
    284
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    166
    278
    media_image3.png
    Greyscale
, wherein R is exemplified as –CO(CH2)3CH3, i.e. a C4 straight chain alkyl group (or -OC(O)-C4H9). The '330 Patent teaches diesters are also useful (col. 7-8). The ‘330 Patent teaches the 2-DG derivatives can be used in combination with standard chemotherapy to treat breast cancer, lung cancer and colon cancer (col. 11, lines 1-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of 2-deoxyglucose wherein C1, C3, C4 and/or C6 are esterified with C(O)R5 to a subject to treat cancer. 
One having ordinary skill in the art would have been motivated to prepare diester derivatives of 2-deoxy-glucose, wherein the esters are functionalized at any two positions because the ‘151 Patent teaches these groups may be functionalized at any C1, C3, C4 and/or C6 positions. Furthermore, the ‘330 Patent teaches diesters of 2-deoxy-glucose are expected to have the same/similar properties as the monoesters, i.e. treat cancer by inhibiting glycolysis. 
The compounds of present claims 36, 37-40, 43-48 and 50-61 are positional isomers, structural isomers and homologs of the exemplified compound of the ‘330 Patent. The ordinary artisan would have been motivated to prepare monoesters and diesters varying in carbon size because the ‘330 Patent teach they can vary from C4 esters to C15 esters. For example, –CH2CH(CH3)2 is a structural isomer C4 alkyl group (-CH2CH2CH2CH3) of the ‘330 Patent. 
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
The skilled artisan would have had a reasonable expectation of success in treating cancer via the mono or diester because they were taught by the ‘108 Publication and ‘330 Patent for treating cancer, and because the ‘330 Patent teaches the lipophilic ester groups increase the penetration of 2-DG into cells. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1, 30, 33-48 and 50-61 are rejected under 35 U.S.C. 103 as being obvious over Priebe et al. (US 20110160151, cited in IDS submitted 14 October 2021; hereinafter referred to as the ‘151 Publication) in view of the ‘330 Patent (cited above).
The ‘151 Publication teaches a method of treating cancer, and inhibiting glycolysis comprising administering to a patient a composition comprising a compound of structural formula I: 
    PNG
    media_image4.png
    123
    115
    media_image4.png
    Greyscale
 (claims 1 and 2). The ‘151 Publication teaches R-5 and R6 are selected from hydrogen and F (claims 1 and 2), and discloses multiple examples of mono and diester 2-deoxy-glucose derivatives (e.g. claims 3-8). The ‘151 Publication teaches R1, R2, R3 and R4 are selected from the group consisting of hydrogen, COCH3, COCH2CH3, and COCH2CH2CH3 (claims 1 and 2). The ‘151 Publication teaches examples wherein only the C-1 position is esterified (claim 3); C-1 and C-3 are simultaneously esterified (claim 4); C-1 and C-6 are simultaneously esterified (claim 5); C-4 and C-6 are simultaneously esterified (claim 6); C-3 and C-6 are simultaneously esterified (claim 7) and only C-6 is esterified (claim 8). The ‘151 Publication teaches treating glioblastoma (paragraph [0017]).
The ‘151 Publication does not expressly disclose the structural isomers of present claims 36, 37, 38, 39, 40, 43-61. 
	 The ‘330 Patent teaches as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an effective amount of 2-deoxyglucose wherein C1, C3, C4 and/or C6 are esterified with C(O)R5 to a subject to treat cancer. 
One having ordinary skill in the art would have been motivated to prepare diester derivatives of 2-deoxy-glucose, wherein the esters are functionalized at any two positions because the ‘151 Patent teaches how to orthogonally protect and design various 2-deoxy glucose derivatives to selectively control the functional group at any position. Furthermore, the ‘330 Patent teaches diesters of 2-deoxy-glucose are expected to have the same/similar properties as the monoesters, i.e. treat cancer by inhibiting glycolysis. 
The compounds of present claims 36, 37, 38, 39, 40, 43-61 are positional isomers, structural isomers and homologs of the exemplified compound of the ‘330 Patent. The ordinary artisan would have been motivated to prepare monoesters and diesters varying in carbon size because the ‘330 Patent teach they can vary from C4 esters to C15 esters. For example, –CH2CH(CH3)2 is a structural isomer C4 alkyl group (-CH2CH2CH2CH3) of the ‘330 Patent. 
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
The skilled artisan would have had a reasonable expectation of success in treating cancer via the diester because diester compounds were both taught by the ‘151 Publication and ‘330 Patent for treating cancer, and because the ‘330 Patent teaches the lipophilic ester groups increase the penetration of 2-DG into cells.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 30, 33-48 and 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,201,554 in view of the ‘330 Patent. 
The claims of the ‘554 Patent are directed towards a method of treating brain cancer or pancreatic cancer in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the compound 
    PNG
    media_image5.png
    154
    193
    media_image5.png
    Greyscale
 or a salt thereof (see claim 8). Claim 1 is directed to administering a compound of Formula I, wherein at least two of R1, R2, R3 and R4 is C(O)R5; and each R5 is independently selected from C3-C7 straight or branched chain alkyl, C4-C10 alkylcycloalkyl, and C3-C7 cycloalkyl. Claim 2 is drawn towards compounds wherein R2 and R3 are C(O)R5. 
The compounds and method of the reference Patent are narrower in scope than present claims 1, 30, 33-37, 39-48, 52 and 53. Thus, the claims of the reference Patent anticipate claims 1, 30, 33-37, 39-48, 52 and 53 of the present application.
The claims of the reference Patent do not expressly disclose monoester derivatives (present claims 38, 50, 51 and 54-58). The claims of the reference Patent do not expressly disclose the structural isomers or homologs of present claims 59-61. 
The derivatives of claims 59-61 are encompassed by the scope of claim 1 of the reference Patent, and represents homologs and structural isomers of the compounds recited in claims 3, 7 and 8 of the reference Patent. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an effective amount of 2-deoxyglucose wherein C1, C3, C4 and/or C6 are esterified with C(O)R5 to a subject to treat cancer.
The compounds of present claims 59-61 are positional isomers and homologs of the exemplified compound of the ‘330 Patent. The ordinary artisan would have been motivated to prepare monoesters (of present claims 38, 50, 51 and 54-58) and diesters varying in carbon size because the ‘330 Patent teach they can vary from C4 esters to C15 esters. For example, –CH2CH(CH3)2 is a structural isomer C4 alkyl group (-CH2CH2CH2CH3) of the ‘330 Patent. 
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
The present claims are prima facie obvious over the claims of the ‘554 Patent in view of the ‘330 Patent, with respect to the monoesters and structural isomers/homologs of present claims 38, 50, 51 and 54-61.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1, 30, 33-48 and 50-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,026,960 in view of the ‘330 Patent. 
The claims of the reference Patent are directed towards a method of treating brain cancer or pancreatic cancer in a patient in need thereof comprising administering to the patient a therapeutically effective amount of the compound 
    PNG
    media_image5.png
    154
    193
    media_image5.png
    Greyscale
 or a salt thereof (see claim 3. Claim 1 is directed to administering a compound of Formula I, wherein at least two of R1, R2, R3 and R4 is C(O)R5; and each R5 is independently selected from C3-C7 straight or branched chain alkyl, C4-C10 alkylcycloalkyl, and C3-C7 cycloalkyl. Claim 2 is drawn towards compounds wherein R2 and R3 are C(O)R5. 
The compounds and method of the reference Patent are narrower in scope than present claims 1, 30, 33-37, 39-48, 52 and 53. Thus, the claims of the reference Patent anticipate claims 1, 30, 33-37, 39-48, 52 and 53 of the present application.
The claims of the reference Patent do not expressly disclose monoester derivatives (present claims 38, 50, 51 and 54-58). The claims of the reference Patent do not expressly disclose the structural isomers or homologs of present claims 59-61. 
The derivatives of claims 59-61 are encompassed by the scope of claim 1 of the reference Patent, and represents homologs and structural isomers of the compounds recited in claims 3, 7 and 8 of the reference Patent. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an effective amount of 2-deoxyglucose wherein C1, C3, C4 and/or C6 are esterified with C(O)R5 to a subject to treat cancer.
The compounds of present claims 59-61 are positional isomers and homologs of the exemplified compound of the ‘330 Patent. The ordinary artisan would have been motivated to prepare monoesters (of present claims 38, 50, 51 and 54-58) and diesters varying in carbon size because the ‘330 Patent teach they can vary from C4 esters to C15 esters. For example, –CH2CH(CH3)2 is a structural isomer C4 alkyl group (-CH2CH2CH2CH3) of the ‘330 Patent. 
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
MPEP 2144.09, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”.
The present claims are prima facie obvious over the claims of the ‘554 Patent in view of the ‘330 Patent, with respect to the monoesters and structural isomers/homologs of present claims 38, 50, 51 and 54-61.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759